Citation Nr: 0935546	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 28, 2008 
for the grant of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in February 2009, which 
indicated that she did not want a hearing before the Board.  
Her representative likewise submitted an additional VA Form 9 
in February 2009, indicating that she did not want a hearing 
before the Board.  In a February 2009 letter, her 
representative asked that should a hearing be required, it be 
a decision review officer (DRO) hearing and be held in the 
Philadelphia RO.

In an August 2009 letter, the appellant's representative 
elected to exercise her right to a hearing by requesting a 
travel board hearing in Philadelphia.  As such, the case must 
be remanded in order to schedule the appellant for a hearing.  
38 C.F.R. § 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for a hearing at 
the Philadelphia RO before a visiting 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures.  Then, the RO should return 
the claims file to the Board in accordance 
with current appellate procedures.

The appellant need take no action until otherwise notified, 
but she has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


